FOR IMMEDIATE RELEASE Contact:Scott E. Lied Phone:717-733-4181 ENB Financial Corp Reports Fourth Quarter 2008 Results (January 21, 2009) Ephrata, PA – ENB Financial Corp (OTCBB: ENBP), the bank holding company for Ephrata National Bank, reported net income for the fourth quarter of 2008 of $926,000, a 35.1% decrease from the $1,426,000 earned during the fourth quarter of 2007.Net income for the year ended December 31, 2008, was $4,014,000, a 20.7% decrease from the $5,063,000 earned during the same period in 2007.Earnings per share for the fourth quarter of 2008 were $0.33 compared to $0.50 for the same period in 2007.Year-to-date earnings per share were $1.40 in 2008 compared to $1.77 in 2007. The largest impact to the Corporation’s fourth quarter earnings resulted from $1,222,000 one-time expense related to an employee separation package offered as part of an organizational restructuring.Additionally for the year, the Corporation recorded losses of $1,278,000 on the sale and impairment of Fannie Mae preferred stock.The declining financial condition of the Government Sponsored Entities, and the unprecedented actions taken by the United States Treasury Department and the Federal Housing Finance Agency (FHFA), directly resulted in a sharp decline in the value of these preferred stocks, leading to sales and impairment in the third quarter of 2008.Management sold all remaining preferred stock in the fourth quarter of 2008. Despite the current state of the economy, specifically the weaker housing market and ongoing credit concerns, the Corporation has not experienced significant increases in loan delinquencies or foreclosures. The provision for loan losses was $669,000 for the year ended December 31, 2008, compared to $1,446,000 for the same period in 2007, a $777,000 reduction in provision expense.During 2007, several large commercial loans that management determined to be uncollectible were charged off, requiring a significant provision. The Corporation has experienced a lower amount of charged-off loans in 2008.Management continues to take a prudent stance in determining the allowance for loan losses and has continued to increase the allowance as a percentage of total loans, ending December 31, 2008 at 1.02%, compared to 0.95% as of December 31, 2007. The Corporation’s net interest income (“NII”) increased $1,035,000, or 5.4%, for the year, and $198,000 or 4.0% for the quarter ending December 31, 2008, compared to the same periods of 2007.Significant growth in interest-earning assets more than compensated for a decline in net interest margin for both the quarter and year-to-date periods.In the fourth quarter, sharp decreases in the Prime rate reduced the yield on the Corporation’s loans, causing asset yield to decline at a slightly faster pace than the cost of funds.
